Citation Nr: 0534058	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied service connection 
for PTSD.  The veteran was scheduled to appear at a 
videoconference hearing before the Board on July 28, 2005; 
however, he failed to appear for the hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. 
§ 3.159 (2005).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the custodian of the records to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).

VA regulations also provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In this case, the veteran contends that he has PTSD as a 
result of traumatic events during service in Thailand from 
November 1973 to November 1974.  He asserts that he 
experienced stressors which included seeing a man fall from a 
pole and die and also being in a club when a man shot and 
killed three other people and he had to jump through a window 
to escape.

The Board notes that the veteran was given VA psychiatric 
examinations in 1997 and 1998 which did not diagnose PTSD.  
Subsequent to these examinations, VA outpatient treatment 
records beginning in 2000 have diagnosed PTSD.  Given the 
more recent findings of PTSD in outpatient treatments 
records, as well as the length of time since the veteran was 
last given a VA psychiatric examination, the Board finds that 
a current VA examination should be given which addressed the 
existence and etiology of PTSD prior to further adjudication 
of the claim.  The veteran's representative has also 
requested in written argument that such an examination be 
provided.  Any updated treatment records should also be 
obtained.

Additionally, the Board notes that subsequent to issuance of 
the last supplemental statement of the case in June 2004, 
additional medical evidence, including VA outpatient 
treatment records from the VA Medical Center in Birmingham, 
Alabama, was submitted directly to the Board without waiver 
by the veteran of RO initial consideration of these records.  
Thus, the RO must issue a supplemental statement of the case 
which includes consideration of these records.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).     

Accordingly, the case is remanded for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.
2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA psychiatric treatment during 2005.  
The RO should then obtain copies of the 
related medical records which are not 
already associated with the claims 
folder.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether the diagnosed PTSD is due to 
a stressor that occurred during the 
veteran's active military service.  The 
claims folder should be provided to and 
be reviewed by the examiner.  Any 
diagnosis of PTSD should be in accordance 
with DSM- IV, and the examiner should 
identify the stressor(s) which are 
believed to be the cause of the 
condition.

4.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed in-service 
stressors.  The RO should then determine 
whether any other development as to 
alleged stressor events is warranted.   
If further development is warranted, the 
RO should then ask the U. S. Armed 
Services Center for Unit Records Research 
(CURR) to attempt to verify the claimed 
stressors.  The RO should provide CURR 
with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's unit 
during his period of service.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the June 2004 
supplemental statement of the case.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

